DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 9, 11, 12 are objected to because of the following informalities: 
Claim 9 recites the limitation "the removable optical component riser”.  There is insufficient antecedent basis for this limitation in the claim and claim 9 is presumed to be dependent upon claim 7.
Claims 11, 12 each recites the limitation "the receiving portion”.  There is insufficient antecedent basis for this limitation in the claims, and the limitation is treated as “a receiving portion”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPub 2004/0042755 A1 by Vincent et al.
Regarding claim 1, Vincent teaches a modular, reconfigurable splice tray system (as illustrated in Fig. 1), comprising: a splice tray (base module 2) having a base (not numbered, a bottom of the module 2, e.g., on which coiling means 4a, 4b are mounted), a pair of side walls extending longitudinally from a first end to a second end of the base (an upper side wall defining an entry/exit passage 6, a lower side 
Regarding claim 8, Vincent further teaches at least one optical component holder (splice holding means 52) disposed in the splice tray.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent as applied to claim 1 above, and further in view of WO 03/393888 A1 patent publication (the ‘888 publication).  
Allowable Subject Matter
Claim 3-7,9-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Due to the substantially structural differences between the Vincent prior art and the disclosed invention, it is deemed unreasonable or nonobvious for additional features including the snap-in cable entry components comprises a top plate having a first side and a second side, a plurality of legs extending from the first side and the second side of the top plate and a latch arm disposed between the plurality of legs on the first side and the second side of the top plate, or the at least one modular component being an optical connector connection platform having an adapter bulkhead that is configured to hold a plurality of connector adapters, or a first interconnection layer disposed on the base, and a second interconnection layer positioned over at least a portion of the first interconnection layer, wherein the second interconnection layer is disposed on a removable optical component riser that can be attached to the base at a plurality of locations, or the modular component being a hinge component that attaches to the receiving portion of the splice tray, or the at least one modular component being an optical fiber connector adapter holder that is connected to the base of the splice 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USP4958903 discloses a plurality of splice trays vertically stacked (rather than side-by-side) in a splice enclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/Primary Examiner, Art Unit 2883